Citation Nr: 1500515	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension.

2.  Entitlement to a compensable disability rating for bilateral tinea pedis with onychomycosis of the great toes.

3.  Entitlement to an initial compensable disability rating for allergic rhinitis prior to April 6, 2012, and in excess of 10 percent thereafter.

4.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities prior to April 6, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to December 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran appeared at the Des Moines RO and testified before a Decision Review Officer regarding his claims.  A transcript of that hearing is in the claims file.

In an October 2012 rating decision, the RO increased the disability rating for allergic rhinitis, from noncompensable to 10 percent, effective April 6, 2012.  Because this grant does not represent the maximum benefit allowable, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Also in the October 2012 rating decision, the RO granted service connection for seborrheic dermatitis, which had previously been on appeal after being denied by the RO's March 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA treatment records associated with the record, located in Virtual VA, are dated December 2011.  The October 2012 supplemental statement of the case notes that electronic treatment records from the VA Medical Center (VAMC) in Milwaukee, dated from January 2012 to October 2012, were reviewed; however, such records are not associated with either Virtual VA, the Veterans Benefits Management System paperless claims processing system or the physical claims file.  These VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, and because they are not currently available, they must be either physically or electronically obtained.  In addition, relevant ongoing medical records should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically obtain all outstanding VA treatment records dated since January 2012 from the Milwaukee VAMC.  Any negative response should be in writing, and associated with the claims folder.

2.  After conducting any additional development deemed necessary, to include scheduling new VA examinations if the most current VA examinations are deemed too stale to adequately assess the current severity of the disabilities on appeal, the AOJ should readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




